Citation Nr: 0902089	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for low back pain.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for sinusitis.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2005, the Board denied the veteran's request to 
reopen the claims for service connection for low back pain 
and sinusitis.  In April 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the portion of 
the Board's July 2005 decision that held that new and 
material evidence had not been submitted to reopen the claims 
for service connection for low back pain and sinusitis.

In July 2006 and June 2007, the Board remanded the case for 
further development.  


FINDINGS OF FACT

1.  Service connection for low back pain and sinusitis was 
denied in a rating decision of March 1997.  The veteran did 
not appeal the decision.  

2.  Since the March 1997 decision no additional evidence has 
been received to substantiate the claims of service 
connection for low back pain and sinusitis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for low back pain has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence to reopen the appellant's claim 
for service connection for sinusitis has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

						VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in August 2007.  The letter provided notice with 
respect to the evidence necessary to reopen the claims for 
service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


					Analysis

Service connection for low back pain and sinusitis was 
initially denied in a rating decision of March 1997.  The RO 
determined that the veteran had failed to submit well 
grounded claims for service connection.  Specifically, the RO 
found that even though the veteran had been treated for low 
back pain and sinusitis while in service, there was no 
evidence of residuals of either condition or a chronic 
disability within one year of separation.  In essence, there 
was evidence of post service low back pathology but no 
evidence of a nexus to service.  The veteran did not appeal 
the decision and it became final.  

At the time of the March 1997 rating decision, the record 
contained service medical records noting acute sinusitis in 
May and June 1966, sinus trouble in February 1974 and low 
back pain in November 1977.  Service medical record also 
showed that in July 1981 and May 1984 the veteran reported 
sinusitis and recurrent back pain.  The veteran also reported 
recurrent back pain in July 1983.  Also of record was a 
January 1997 letter from T.K. noting treatment for the 
veteran's back, and a March 1997 VA compensation and pension 
examination which noted diagnoses of recurrent acute 
sinusitis-not currently active, status post recurrent low 
back injuries and L5 radiculopathy.  In January 1997, Dr. K 
established that the veteran had a herniated disc at L5-S1.  
Discectomy was performed in 1996.  

In August 2002, the veteran requested to reopen his claims 
for service connection for low back pain and sinusitis.  
Since the last final denial in March 1997, the veteran has 
not submitted any evidence.  Therefore, there is no new and 
material evidence of record.  Because new and material 
evidence has not been presented to reopen the claims of 
entitlement to service connection for low back pain and 
sinusitis, the veteran's applications to reopen are denied.  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  This is 
particularly true when the Secretary ignores the mandates of 
38 U.S.C.A. 7104(b) and 7105(c) which provide that finally 
denied claims cannot be reopened without the submission of 
new and material evidence under 38 U.S.C.A. 5108 in the case 
of final BVA decisions or without compliance with regulations 
in the case of unappealed final RO denials. McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Whether the appeal should be dismissed because of lack of 
receipt of any evidence or denied on the basis of no new and 
material evidence is not particularly relevant.  


ORDER

The application to reopen the claim for service connection 
for low back pain is denied.  

The application to reopen the claim for service connection 
for sinusitis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


